Motion Granted and Order filed February 20, 2020




                                        In The

                      Fourteenth Court of Appeals
                                     ____________

                                NO. 14-20-00125-CV
                                     ____________

                      TARGET CORPORATION, Appellant

                                           V.

                       D&H PROPERTIES, LLC, Appellee


                     On Appeal from the 11th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2019-02168

                                       ORDER

      This appeal from a final judgment is related to an interlocutory appeal
previously filed in this court: No. 14-19-00812-CV, Target Corp. v. D&H Props.,
LLC. Appellant filed an unopposed motion asking that the parties be permitted in
this appeal to cite to the appellate record from the first appeal.

      The motion is granted. The clerk of this court is directed to file a copy of the
appellate record in appeal number 14-19-00812-CV into this appeal.

                                    PER CURIAM
Panel consists of Justices Christopher, Wise, and Zimmerer.